Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 11/09/2020.  In the Amendment, applicant amended claims 1-2, 9 and 12.  Claims 16-18 are newly added.  Claims 4 and 18 are cancelled.  No Terminal Disclaimer has filed, therefore Examiner hereby respectfully maintains on the ground of nonstatutory obviousness-type double patenting to claims 1-18.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-18 are pending.

Relevant reference in 892:
Zadeh et al. (US PGPUB 2014/0201126) disclose organize and tracking images such as real estate and tourism, based on building , structures and landmarks, map and location service which allow user to search the image albums and videos, and further disclose user create a copyright or apply for trademark protection in which the image including a person’s copyright or trademark.
Dempsey (US PGPUB 2010/0312670) disclose enhancing open house video tours for real estate properties, allow real estate agents to upload information contained on a video and upload information stored on  website or real estate agents account. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

 	
Instant Application claim 1
Patent No. 10,204116 claim 1
A system for enriching image metadata, the system comprising:
at least one data repository storing property record information about a real estate property and an image file representing an image depicting the real estate property, the image file including image content data and metadata; one or more processors configured with instructions to:
determine that a user has uploaded the image file of the real estate property together with providing a keyword associated with the image file; retrieve the property record information; access a 
identify a subset of the property record information that correlates with the portion or element of the real estate property that is depicted in the image content data;

identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata;
generate enriched image metadata, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field, appending the subset of the property record information to the existing technical metadata, and adding copyright management information; and



at least one data repository storing property record information about a real estate property and an image file representing an image depicting the real estate property, the image file including image content data and metadata; one or more processors configured with instructions to: 
determine that a user has uploaded the image file of the real estate property together with providing a keyword associated with the image file; 
retrieve the property record information; 

identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata; generate enriched image metadata by appending the identified subset of the property record information in a machine readable format to the metadata field of the metadata of the image file, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field and appending the subset of the property record information to the existing technical metadata; and 

wherein the image file comprises one of a plurality of frames along a timeline of a video depicting the real estate property, and the one or more processors are further configured to: receive a query for the keyword from a property image search engine of a real estate listing service; 
access the enriched image metadata to identify the image file as a match to the query; and return the video with search results for the query, wherein the video in the search results is jumped to the image file.


Claims 2-9 of Patent No. 10,204116 satisfies all the elements of claims 1-18 of the instant application, and as such, anticipates the claims of instant application. 
 


Patent No. 10,204116 claim 10
A non-transitory computer-readable medium storing instructions that, when executed, configure at least one processor to perform operations comprising:
accessing property record information about a real estate property; identifying that a user has uploaded an image file representing an image depicting the real estate property, the image file including image content data and metadata;
identifying that the user provided a keyword associated with the image file; identifying, based on the keyword, a portion or element of the real estate property that is depicted in the image content data;
identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata;

generating enriched image metadata, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field, appending the subset of the property record information to the existing technical metadata, and adding copyright management information; and
saving the image file with image content data and the enriched image metadata.


accessing property record information about a real estate property; identifying that a user has uploaded an image file representing an image depicting the real estate property, the image file including image content data and metadata; identifying that the user provided a keyword associated with the image file; identifying, based on the keyword, a portion or element of the real estate property that is depicted in the image content data; identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata; identifying a subset of the property record information that correlates with the 



Claims 11-13 of Patent No. 10,204116 satisfies all the elements of claims 10-12 of the instant application, and as such, anticipates the claims of instant application. 
 

Instant Application claim 12
Patent No. 10,204116 claim 14
A system, comprising:
at least one data repository storing property record information about a real estate property and an image file representing an image depicting the real estate property, the image file including image content data and metadata, the image file uploaded by a user in association with a keyword; and
a computer system comprising one or more processors, the computer system 
identifying, based on the keyword, a portion or element of the real estate property that is depicted in the image content data;
identifying a subset of the property record information that correlates with the portion or element of the real estate property that is depicted in the image content data;
identifying a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata;
enriching the image file, wherein enriching the image file comprises extracting existing technical metadata from the metadata field, appending the subset of the property record information to the existing technical metadata, and adding copyright management information; and 





Claims 14-16 of Patent No. 10,204116 satisfies all the elements of claims 13-15of the instant application, and as such, anticipates the claims of instant application. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103(a) a being unpatentable over Munekuni et al. (US PGPUB 2009/0125560, hereinafter Munekuni), in view of Meadow et al. (US PGPUB 2013/0182108, hereinafter Meadow), and further in view of Shear et al. (US PGPUB 2014/0282586, hereinafter Shear).
As per as claim 1, Munekuni:
 (Currently amended) A system for enriching image metadata, the system comprising: at least one data repository storing property record information about a real estate property and an image file representing an image depicting the real estate property, the image file including image content data and metadata  e.g., [0016], [0077], “…storage unit configured to store image data and metadata of the image data…”); 
one or more processors configured with instructions (Munekuni, e.g., [0072]) to:
 	determine that a user has uploaded the image file of the real estate property together with providing a keyword associated with the image file (Munekuni, e.g., fig. 8, associating with texts description, [0017], [0109-0114], [0121], “…the metadata (to be referred to as "metadata A" hereinafter) of the image data of the group A are extracted from the metadata…”); 
 	retrieve the property record information (Munekuni, e.g., figs. 8 and 14 associating with text description, [0016-0017], [0109-0114], (retrieve image data from the image data stored in the storage unit)); 
 	identify, based on the keyword, a portion or element of the real estate property (Munekuni, e.g., [0016-0017] and [0101-0106], “…image data each having metadata that matches…”);
 	identify a subset of the property record information that correlates with the portion or element of the real estate property (Munekuni, e.g., [0016-0017] and [0101-0106], “…image data each having metadata that matches the input character string are searched and displayed in a search result display region 605. FIG. 6 shows a state in which the photos A, C, and D added with the tag "athletic meeting…”);
 	identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata (Munekuni, e.g., [0016-0017] and [0101-0115], “...image data each having metadata that matches the input character string…”);
 	generate enriched image metadata, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field, and adding the subset of the property record information and copyright management information to the existing technical metadata, the copyright management information comprising at least one of : a copyright notice, source information, or creator information; (Munekuni, e.g., [0016-0017] and [0101-0107], “…designation of metadata to be newly added to the designated image data…” and “…the tag added to the image data of the group A is added to the metadata of the image data…”) (the examiner asserts add metadata to the images which is adding copyright information to images); and
 	save, in the at least one data repository, the image file with image content data and the enriched image metadata (Munekuni, e.g., [abstract], [0016-0017], “…add the metadata to be newly added to the metadata of each of the designated image data and the selected other image data and storing the image data in the storage unit…”).
Munekuni does not disclose “real estate property image files”.
	However Meadow, in an analogous art, discloses “real estate property image files” (Meadow, e.g., [0092] and [claim 1], “…image associated with …real estate property…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Meadow and Munekuni to access images of nay desired geographic location and its surrounding neighborhood, while relating such image data to other property related data 
	To further clarify the language of “adding the copyright management information to the existing technical metadata, the copyright management information comprising at least one of: a copyright notice, source information, or creator information”
	However Shear, in an analogous art, discloses adding the copyright management information to the existing technical metadata, the copyright management information comprising at least one of: a copyright notice, source information, or creator information” (Shear, e.g., [1621] and [1873], “…photo file may have characteristics, such as its owner, its creator, its copyright and contact information…description of the photo …and other types of metadata”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Shear, Meadow and Munekuni to allow user protect their owner right by creating a copy right and contact information that associating with their photo, video or media file (Shear, e.g., [0873-1880]).

As per as claim 2, the combination of Shear, Meadow and Munekuni disclose:
(Currently amended) The system of claim 1, further comprising a real estate listing service hosted on one or more servers, the restate listing service configured to use the enriched image metadata (Munekuni, e.g., [0016-0017] and [0101-0107], “…designation of metadata to be newly added to the designated image 

As per as claim 3, the combination of Shear, Meadow and Munekuni disclose:
The system of claim 2, wherein the real estate listing service comprises the at least one data repository and the one or more processors (Meadow, e.g., figs. 1 and 8, associating with text description, [0014], [0067] and [0160], (a database server, processor unit).

As per as claim 4, the combination of Shear, Meadow and Munekuni disclose:
The system of claim 2, wherein the real estate listing service comprises a property image search service (Meadow, e.g., [0017] and [0080], “…query to generate a list of possible matches of a subject property against a large database of properties…)).

As per as claim 5, the combination of Shear, Meadow and Munekuni disclose:
The system of claim 4, wherein the property image search service is accessible via a network to a user device (Meadow, e.g., [0014-0015], and [0067]), and (Shear, e.g., [1621], [1873] and [4722]), further see (Munekuni, e.g., [0180]).

As per as claim 6, the combination of Shear, Meadow and Munekuni disclose: The system of claim 5,   wherein the property image search service is configured to access the enriched image metadata in response to a search query received from the user device (Munekuni, e.g., [0016-0017] and [0101-0107]) and (Meadow, e.g., [0017] and [0080]).

As per as claim 7, the combination of Shear, Meadow and Munekuni disclose:
The system of claim 6, wherein the property image search service  is configured to correlate the  enriched image metadata with the search query and    output the image file for display on the user device (Munekuni, e.g., [0016-0017] and [0101-0107], [0185-0190], “…user selects a plurality of contents for the purpose of adding metadata, candidates of metadata to be added are presented and actually added to the selected contents…displays the data on the output device…”) and further see (Meadow, e.g., [0017] and [0080]).

As per as claim 8, the combination of Shear, Meadow and Munekuni disclose:
The system of claim 1, wherein the technical metadata of the image file includes Exchangeable Image File Format (EXIF) data (Munekuni, e.g., [0076], [0079], “…Metadata includes Exif data generated together with a photo image…”).

Claim 9 is essentially the same as claim 1 except that it set forth the claimed invention as a computer readable medium rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

As per as claim 10, the combination of Shear, Meadow and Munekuni disclose:
The non-transitory computer-readable medium of claim 9, the operations further comprising:
 	receiving the keyword as a room category selection from a user uploading or viewing the image file (Munekuni, e.g., fig. 12, associating with text description, [0017] and [0121], “…view showing the relationship between the photos and the metadata…”); and
 	identifying the portion or element of the real estate property based on the room category selection (Munekuni, e.g., fig. 8, associating with texts description, [0016-0017] and [0101-0115]) and (Meadow, e.g., [0092] and [claim 1]).

Claims 12-15 contain essentially the same subject matter as claims 1, 5-7, and therefore are rejected under the same rationale.

As per as claim 16, the combination of Shear, Meadow and Munekuni disclose:
(New) The system of claim 12, wherein the keyword specifies a room category (Meadow, e.g., [0080], (room metadata)) and (Shear, e.g., [[2928], [2972]\, [3749], [3963] and [5491] (room metadata)).

As per as claim 17, the combination of Shear, Meadow and Munekuni disclose:
(New) The system of claim 16, wherein the subset of the property record information is property record information corresponding to said room category (Meadow, e.g., [0080], (room metadata)) and (Shear, e.g., [[2928], [2972]\, [3749], [3963] and [5491] (room metadata)).

As per as claim 18, the combination of Shear, Meadow and Munekuni disclose:
(New) The system of claim 12, wherein the copyright management information comprises source information (Shear, e.g., [1621] and [1873]).

Claim 11 is rejected under 35 U.S.C. 103(a) a being unpatentable over Munekuni et al. (US PGPUB 2009/0125560, hereinafter Munekuni), in view of Meadow et al. (US PGPUB 2013/0182108, hereinafter Meadow), and in view of Shear et al. (US PGPUB 2014/0282586, hereinafter Shear) and further in view of Kurebayashi et al. (US PGPUB 2005/0157173, hereinafter Kurebayashi).
As per as claim 11, the combination of Shear, Meadow and Munekuni disclose:
 The non-transitory computer-readable medium of claim 9, the operations further comprising:
	Shear, Munekuni and Meadow disclose comparing (Munekuni, e.g., 0133-0134]) and generating the enriched image metadata using the trimmed string (Munekuni, e.g., [0016-0017] and [0101-0107], “…designation of metadata to be newly added to the designated image data…” and “…the tag added to the image data of the group A is added to the metadata of the image data…”),  but Shear, Munekuni and Meadow do not explicitly disclose “comparing a length of the string to a threshold;
 	in response to determining that the length of the string exceeds the threshold, trimming the string such that a trimmed length of the trimmed string does not exceed the threshold”.
Kurebayashi, in an analogous art, discloses “comparing a length of the string to a threshold” (Kurebayashi, e.g., [0111-0112], “…detected region showing a difference exceeding the threshold value L1 is region R1 having a horizontal length (width) of w1 and a vertical length (height) of t1 as shown in FIG. 15, the CPU 56 compares the horizontal length (width) w1 and the vertical length (height) t1…”), “in response to determining that the length of the string exceeds the threshold, trimming the string such that a trimmed length of the trimmed string does not exceed the threshold” (Kurebaysashi, e.g., [abstract], [0013-0018], [0111-0112], “…predefining one or more than one regions with a threshold value greater than the predetermined threshold value and/or one or more than one regions exempt from the comparison…”).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Kurebayashi, Shear, Munekuni and Meadow to detected difference of luminance level is compared with a predetermined threshold value and predetermined information is displayed on the display screen along with the generated panoramic image to archiving in provide the best realtor estate images to clients (Kurebaysashi, [0013-0017]).


Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 11/09/2020 with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/Primary Examiner, Art Unit 2163